                              UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NORTH AROLINA
                                    WESTERN DIVISION
                                     No. 5:20-CR-218-BR


 UNITED STATES OF AMERICA                           )
                                                    )
                       v.                           )                      ORDER
                                                    )
 BRENDA JOYCE HALL                                  )



       This matter is before the court on the notice of proposed pretrial deadlines filed in response

to the court’s 15 March 2021 order. (DE # 55.)

       The new pretrial deadlines are as follows:

              Rule 404(b), 902(11), 1006 Disclosures:          14 May 2021

              Motions Challenging the Admissibility
                    of Evidence at Trial, Including Any
                    Under Daubert:                      21 May 2021

              Responses:                                       28 May 2021

              Brady/Giglio/Jencks Disclosures:                 8 July 2021

       This 23 March 2021.




                                     __________________________________

                                                        W. Earl Britt
                                                        Senior U.S. District Judge




           Case 5:20-cr-00218-BR Document 56 Filed 03/23/21 Page 1 of 1
